Exhibit 10.47

 

EXECUTION VERSION

FIRST AMENDMENT TO TERRITORY CONVERSION AGREEMENT

 

This FIRST AMENDMENT TO TERRITORY CONVERSION AGREEMENT (this “Amendment”) is
entered into effective as of February 8, 2016 by and between
THE COCA‑COLA COMPANY, a Delaware corporation (“Company”), COCA‑COLA
REFRESHMENTS USA, INC. (“CCR”), a wholly owned subsidiary of Company, and
COCA‑COLA BOTTLING CO. CONSOLIDATED, a Delaware corporation (“Bottler”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed thereto in the Agreement (as hereinafter defined
and as amended hereby).

RECITALS

 

WHEREAS, Company, CCR and Bottler are parties to that certain Territory
Conversion Agreement dated as of September 23, 2015 (the “Agreement”); and

WHEREAS, Company, CCR and Bottler now wish to amend the Agreement as set forth
herein.

NOW, THEREFORE, in consideration of these promises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.The parties hereto hereby amend the form of Comprehensive Beverage Agreement
attached as Exhibit 1.1 to the Agreement (the “CBA”) as follows:

(a)Section 12.3 of the CBA is hereby amended by deleting such Section in its
entirety and replacing it with the following: “[Reserved.]”; and

(b)Section 16.5 of the CBA is hereby amended by deleting such Section in its
entirety and replacing it with the following: “[Reserved.]”.

2.Other than as expressly amended by this Amendment, the Agreement will continue
in full force and effect in accordance with its terms.

3.This Amendment shall be governed by and construed in accordance with the laws
of the State of Georgia, without regard to principles of conflict of laws.

4.This Amendment may be signed in counterparts, which together shall constitute
one agreement.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives as of the date first written
above. 

 

THE COCA-COLA COMPANY

By: /s/ J. Alexander M. Douglas, Jr.
Name:J. Alexander M. Douglas, Jr.

Title:President, Coca-Cola North America

 

COCA-COLA REFRESHMENTS USA, INC.

By: /s/ J. Alexander M. Douglas, Jr.
Name:J. Alexander M. Douglas, Jr.

Title:President, Coca-Cola North America

 

COCA-COLA BOTTLING CO. CONSOLIDATED

By: /s/ James E. Harris
Name:James E. Harris

Title:Senior Vice President, Shared Services

and Chief Financial Officer

Signature Page to First Amendment to Territory Conversion Agreement= "FIRST PAGE
ONLY" 2 = "1" , = "1" ) = 1 = "FIRST PAGE ONLY" 2 = "1" , = "1" ) = 1